DETAILED ACTION
This action is responsive to the communications filed on 9/30/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1; the present invention is directed to a device for On-Off Keying (OOK) modulating; where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement various novel and non-obvious aspects of the allowed invention.  The limitations of the independent claim as filed by Applicant on 9/30/2021 are each incorporated by reference into this section of this Office action.
Closes Prior Art (below)
	With regards to independent claim 1; the closest prior art of record Siligaris et al. (US 2014/0323062), shows a similar device a device for modulating an input signal (figs. 4 and 13-15), comprising at least: 
	an injection-locked oscillator (figs. 4 and 13-15: Injection locked loop (ILO) 118 and paragraph [0123-0125]) comprising a power supply input (this limitation is inherent), an injection signal input (figs. 4 and 13-15: Injection locked loop (ILO) 118 and paragraph [0123-0125].  Furthermore, SG (or Vctrl-118) is the input signal and S2 is the output modulated signal ‘to be delivered’.  Where the output is used to frequency modulate or demodulate a data signal (as shown by figure 14, output of device 100/200)) and an output to which the modulated signal is to be delivered (previously addressed); 
	5a first controlled switch comprising a control input to which the input signal is to be applied (figs. 4 and 13-15: see the control switch of element 116/202 which is controlled via input signal S1/f1), and configured to couple or not a power supply source to the injection-locked oscillator in dependence on the value of the input signal (figs. 4 and 13-15: see the control switch of element 116/202 which is controlled via input signal S1 (or f1 in fig. 15)  Regarding fig. 4, the current switching source 116 is selectively turned ON and OFF, see [0101-0105].  The output of switch 116 feeds to oscillator 114 and (directly) to ILO 118 (ILO being previously addressed).  Similar analysis is applicable to figure e15 and switch 202 (of figure 15)); 
	a periodic signal providing device configured to deliver (figs. 4 and 13-15: see at least element 114 (and/or 114+202) in outputting periodic signal SG or ‘PROT’), on an output 10which is electrically coupled to the injection signal input of the injection-locked oscillator (figs. 4 and 13-15: see at least element 114 (and/or 114+202)), a periodic injection signal whose frequency and amplitude trigger locking of the injection-locked oscillator to the frequency of the injection signal or a multiple of the frequency of the injection signal (figs. 4 and 13-15: see at least element 114 (and/or 114+202) in outputting periodic signal SG or ‘PROT’ in conjunction with signal Vctrl-118; as well as  [0114] and [0123-0128]).



Allowable Subject Matter
	However, the prior art of record (including but not limited to the Siligaris et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):

1. A device for OOK modulating an input signal, comprising at least: 
	an injection-locked oscillator comprising a power supply input, an injection signal input and an output to which the modulated OOK signal is to be delivered; 
	5- a first controlled switch comprising a control input to which the input signal is to be applied, and configured to couple or not a power supply source to the power supply input of the injection-locked oscillator in dependence on the value of the input signal; 
	a periodic signal providing device configured to deliver, on an output 10which is electrically coupled to the injection signal input of the injection-locked oscillator, a periodic injection signal whose frequency and amplitude trigger locking of the injection- locked oscillator to the frequency of the injection signal or a multiple of the frequency of the injection signal; 
	wherein the injection-locked oscillator includes at least: 
		15a resonant circuit; 
		a cross-coupled pair of field effect transistors electrically coupled to the resonant circuit; and 
		two injection field effect transistors, each electrically coupled to one of the transistors of the cross-coupled pair and whose gates form the injection signal 20input; and 
		an unbalancing field effect transistor electrically coupled to one of the transistors of the cross-coupled pair and whose gate is configured to receive a pulse signal for electrically unbalancing the injection-locked oscillator upon starting up the injection-locked oscillator.

	Furthermore, the Examiner notes that the entirety of each independent claim is the subject matter that renders each particular independent claim allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-12 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-12 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez; telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        8/27/2022